DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.

Election/Restrictions
Newly submitted claims 18-20 are  directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 10-17, drawn to a wire feeder, classified in CPC B23K9/282.
II. Claims 18-20, drawn to a wire feeder, classified in CPC B23K11/31.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related wire feeder. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mod1e of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in claims 10 and 18 are not capable to use together and they have materially different design, such as claim 10 of Group I includes a motor that is not required in in claim 18 in Group II; claim 18 of Group II includes a mounting plate that is not required in claim 10 of Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the invention requires a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; the invention is likely to raise different non-prior artissues under 35U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 14 is objected to because of the following informalities:  
The limitation “the mean for receiving” should read “the means for receiving”
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Such claim limitations are :
“a first means for mounting” and “an intermediate means for mounting” in claim 10;
“”a means for receiving the motor shaft” in claim 13;
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation "the rotatable motor shaft" is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the limitation "the rotatable motor shaft" is interpreted to be a rotatable motor shaft.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 10 and 17 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Albrecht (US 6,479,795) (Previously cited).

    PNG
    media_image1.png
    836
    979
    media_image1.png
    Greyscale

Regarding claim 10, Albrecht teaches wire feeder (see fig.5), comprising: 
a base assembly (drive head 170); 
a motor (feed motor 171) with a first motor mounting hole pattern and a rotatable motor shaft (output shaft 173); 
means for mounting the motor (plastic motor housing 172), wherein the means for mounting (plastic motor housing 172) is affixed to the base assembly (drive head 170), and wherein the means for mounting (plastic motor housing 172) includes a plurality of motor mounting hole patterns (hole 174 and mounting hole pattern; see the annotation of fig.5) to receive fasteners to mount the motor (See fig.5, the hole 174 and the mounting hole pattern are capable to receive fasteners to mount the motor.), each of the plurality of motor mounting hole patterns being unique (see fig.5, the hole 174 and the mounting hole pattern have different diameters.) and wherein the plurality of motor mounting hole patterns includes the first motor mounting hole pattern (see fig.5, the hole 174 has a first motor mounting hole pattern).

Regarding claim 17, Albrecht teaches the means for mounting (plastic motor housing 172) includes a motor shaft hole (hole 174) through which the rotatable motor shaft (output shaft 173) of the first motor (feed motor 171) extends into the base assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Albrecht in view of Bong (US 2002/0005397) (Previously cited).
Regarding claim 11, Albrecht teaches the means for mounting (plastic motor housing 172) includes a first means for mounting (plastic motor housing 172), but does not explicitly teach an intermediate means for mounting, wherein the intermediate means for mounting is mounted to the base assembly and the first means for mounting is mounted on the intermediate means for mounting.
However, Bong teaches in the same field of endeavor of wire feeder (wire feeder 20), comprising an intermediate means for mounting (intermediate plate; see the annotation of fig.4b), wherein the intermediate means for mounting (intermediate plate) is mounted to a base assembly (base assembly; see the annotation of fig.4b) and a first means for mounting (mounting plate; see the annotation of fig.4b) is mounted on the intermediate means for mounting (intermediate plate).

    PNG
    media_image2.png
    514
    723
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the wire feeder of Albrecht by adding the motor housing with an intermediate plate of Bong, in order to provide a mechanical interface to attached any specific device such as a wire feeder, and to increase the strength of the whole wire feeder and the flexibility of assembly and disassembly.

Regarding claim 12, the modification of Albrecht and Bong teaches the intermediate means (intermediate plate of Bong) for mounting and the first means for mounting (plastic motor housing 172 of Albrecht) are mounted to the base assembly using a plurality of screws and the motor is mounted to the first means for mounting using a second plurality of screws (See col.11, lines 25-26 of Albrecht “Feed motor 171 is secured to wire drive assembly 170 using three mounting bolts 175 (only one of which is shown in FIG. 5) threaded into standoffs 176.”).

Regarding claim 13, Albrecht teaches a means for receiving the motor shaft (cast aluminum portion 177) and a drive gear (drive gear; see the annotation of fig.5), wherein the drive gear (drive gear) is part of the base assembly (drive head 170), and the drive gear (drive gear) rotates with the means for receiving (cast aluminum portion 177) and the means for receiving (cast aluminum portion 177) rotates with the motor shaft (output shaft 173) (See fig.5, the out shaft 173 is configured to drive the drive gear to rotate with respect to cast aluminum portion 177.).

Claims 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modification of Albrecht and Bong in view of Enyedy (US 2011/0100969) (Previously cited).
Regarding claim 14, Albrecht teaches the mean for receiving  (cast aluminum portion 177) includes a gear hub (cast aluminum portion 177) with a hollowed interior (hollowed interior; see the annotation of fig.5) that receives the motor shaft (output shaft 173), the modification of Albrecht and Bong does not explicitly teach the hollowed interior and the motor shaft have matching keys.
However, Enyedy discloses in the same field of endeavor of wire feeder (wire feeder 11) comprising, a motor shaft (shaft 55) having matching keys (see para.[0016] “the drive rollers 36 may be mounted on corresponding shafts 55 for rotation therewith by a key and keyway arrangement, although any suitable arrangement for engaging the drive rollers 36 may be incorporated.”)

    PNG
    media_image3.png
    492
    563
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    524
    647
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the wire feeder of the modification of Albrecht and Bong by adding key and keyway arrangement as taught by Enyedy, in order to conventional structure to strengthen the connection between the shaft and the cast aluminum portion so that increasing the service life of the device.

Regarding claim 15, the modification of Albrecht, Bong, and Enyedy teaches the motor is one of a plurality of different sized motors with each motor having the same size shaft and matching key [Examiner’s note: See the rejection above, the modification of Albrecht, Bong, and Enyedy teaches the motor has a same size shaft and a matching key], and wherein the hollowed interior (hollowed interior) can receive any of the plurality of motor shafts [Examiner’s note: The hollowed interior is capable to receive any shaft that fit it. In addition, the wire feeder as claimed including only one motor and one shaft. Therefore the other motor shafts are not a part of the invention.]

Claims 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modification of Albrecht, Bong, and Enyedy in view of Rees (US 3,476,960) (Previously cited).

    PNG
    media_image5.png
    294
    674
    media_image5.png
    Greyscale

Regarding claim 16, the modification of Albrecht and Bong teaches  intermediate means for mounting  (intermediate plate of Bong) and the first means for mounting (plastic motor housing 172 of Albrecht) are comprised of an electrical insulating material, wherein the base assembly (drive head 170) can be at a first potential and the motor (feed motor 171) can be at a second potential without current flowing therebetween (drive head 170 and feed motor 171 can be any potential without current flowing therebetween since there is no electronic connection between the drive head and the feed motor,); but does not explicitly teach the means for receiving includes an insulating cap having a hollow interior that receives the gear hub,
Rees teaches in the technical to solve a problem of preventing electric short circuit for electronic device, comprising an insulating cap (insulating tube 64) having a hollow interior (interior of the insulating tube 64) for covering an electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the wire feeder of the modification of Albrecht, Bong, and Enyedy by adding an insulating cap for covering a mechanical device.as taught by Rees, in order to prevent an electric short circuit of an electronic device and increase the electric safety of operating the electronic device.

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not apply to the matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761